DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, wherein pending claims 1-3, 5-9, and 16-18 encompass the Invention I, in the reply filed on August 6, 2021 is acknowledged.
Applicant's election with traverse of Species B-Figure 5-7, wherein pending claims 1-3, 5-9 and 16-18 encompass the elected Species B, in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground(s) that the Species A, B, C and D belong to the same classification, require the same field of search, and would not be burdensome.  This is not found persuasive because the species are independent or distinct because as disclosed the invention of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 20180183018 A1),  in view of Oda et al. (US 20150086867 A1). 
Regarding claim 1, Maeda discloses a secondary battery (100), comprising: a case (11, container body); an electrode assembly (visually highlighted with a long dash lined box in modified Fig. 2, provided below), accommodated (see modified Fig. 2) in the case (11) and comprising a main body (visually highlighted with a dark solid lined box in modified Fig. 2) and a tab (visually highlighted with a dotted lined box in modified Fig. 2) connected (see modified Fig. 2) to the main body (visually highlighted 
    PNG
    media_image1.png
    771
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    917
    media_image2.png
    Greyscale

Regarding claim 2, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100), wherein, both of the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A) and the current collecting member (44) are made of copper (see [0033] of Oda regarding metal materials and [0083] of Oda regarding Cu), and the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A) is made of aluminum (see [0074] of Oda regarding Al layer).  
Regarding claim 3, modified Maeda discloses all the claim limitations from claim 1, and modified Maeda further discloses the secondary battery (100), wherein, both of the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A) and the current collecting member (44) are made of  copper (see rejection of claim 1), and the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A) is made of aluminum ([0074] of Oda regarding Al layer). Maeda does not teach the first metal layer and the current collecting member are made of aluminum, and the second metal layer is made of copper.  Oda 
Regarding claim 5, modified Maeda discloses all the claim limitations from claim 1, and modified Maeda further discloses the secondary battery (100), wherein the second hole segment (41ab) includes a sink portion (41b, groove) disposed in the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A), and a top surface (44ca, see modified Fig. 5A) of the extending portion (top portion of 44c above the thick dotted line of Fig. 5A) is flush (level) with a bottom surface (see modified Fig. 5A) of the sink portion (41b).  
Regarding claim 6, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100) wherein an annular shaped connecting member (45, see [0055] regarding sealing member) is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A) in a sealed manner (see [0055] regarding sealing member). Maeda does not teach annular welding seam is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A). Oda teaches the secondary battery (1), wherein an annular welding seam (bonding surfaces A, Fig. 6) is formed between the extending portion (52(5) see Fig. 6) and the first metal layer (81) in a sealed (bonded) manner. Maeda and Oda are analogous in the field of secondary batteries. It would have been obvious to one skilled in the art before the effective filling date to modify the connection of the extending portion with the annular welding of Oda in order to improve the mass productivity of the electrode terminal (see [0006]).
Regarding claim 7, modified Maeda discloses all the claim limitations from claim 5, and 
Regarding claim 8, modified Maeda discloses all the claim limitations from claim 1, and Maeda in view of Oda teaches the secondary battery (1), wherein a composite (intermetallic) connection interface (82a, see Fig. 6 of Oda) is formed between the first metal layer (81) and second metal layer (80), and the secondary battery (1) further comprises a connecting member (laser welding [0080]) abutting (touching) against the second metal layer (80) and forming a contact interface (bonding surface B, see Fig. 6) together with the second metal layer (80), wherein the contact interface (bonding surface B, see Fig. 6) is located above (upper surface side [0080]) the composite (intermetallic) connection interface (82a, see Fig. 6).
Regarding claim 9, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100), wherein the connecting portion (44b) is formed in a sheet-like shape (see modified Fig. 2) and is made of the same material (see [0051] regarding similar metal material) 
Regarding claim 16, modified Maeda discloses all the claim limitations from claim 2, and modified Maeda further discloses the secondary battery (100), wherein the second hole segment (41ab) includes a sink portion (41b, groove) disposed in the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of modified Fig. 5A), and a top surface (44ca, see modified Fig. 5A) of the extending portion (top portion of 44c above the thick dotted line of modified Fig. 5A) is flush with a bottom surface (see modified Fig. 5A) of the sink portion (41b).  
Regarding claim 17, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses a battery module (energy storage unit [0115]), comprising: a plurality ([0115]) of secondary batteries (100). 
Regarding claim 18, modified Maeda discloses all the claim limitations from claim 17, and Maeda further discloses a vehicle ([0115]), comprising a battery pack (energy storage apparatus [0115]), wherein the battery pack (energy storage apparatus [0115]) comprises a plurality of battery modules (energy storage unit [0115]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721